Citation Nr: 1023688	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left shin 
splints.  

2.  Entitlement to a compensable rating for right shin 
splints.  

3.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.  

4.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 
1988, and from July 1992 to March 1993.

This matter comes to the Board of Veterans Appeals (Board) 
from August 2003, July 2006, and November 2007 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

During the course of the appeal, in a November 2007 rating 
decision, the disability rating for bilateral pes planus was 
increased from non-compensable to 10 percent.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for bilateral pes planus 
remains in appellate status.

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in January 2009.  A copy of the 
transcript of that hearing has been associated with the 
claims file.
FINDINGS OF FACT

1.  The Veteran's bilateral shin splints are manifested by 
tenderness, with no evidence of malunion or nonunion of the 
tibia or fibula.

2.  The Veteran's bilateral pes planus does not cause marked 
deformity, and is not manifested by swelling on use, 
characteristic callosities, or other similar findings of 
functional impairment.

3.  The Veteran's depressive disorder causes occupational and 
social impairment with reduced reliability, but does not 
cause occupational and social impairment, with deficiencies 
in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left shin 
splints are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2009).

2.  The criteria for a compensable rating for right shin 
splints are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2009).

3.  The criteria for rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2009).

4.  The criteria for a rating of 50 percent, but no more, for 
depressive disorder, are met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the Veteran's claims, a 
VCAA letter was sent in February 2003.  Thereafter, 
additional VCAA letters were sent in February 2006 and May 
2006.  Cumulatively, the letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told her claimant to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  
In particular, the VCAA notifications: (1) informed the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) informed the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) informed her about the information and 
evidence that she is expected to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Nonetheless, the Board notes that, in a May 2008 letter, the 
Veteran was informed of the diagnostic codes that her 
disabilities may be rated under, and was notified that she 
may submit evidence regarding the impact of her disabilities 
on her employment and daily life.

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In September 2007, the RO made a Formal Finding on 
the Unavailability of records from the Audie Murphy VA 
Medical Center.  Thus, those records, although requested, 
were not forthcoming.  The claimant testified that she 
undergoes regular VA group and private medical treatment.  
These records are contained in the claims file.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected disabilities since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record, including lay evidence and VA outpatient records.  
The medical examination reports included a review of the 
pertinent history and examination of the Veteran.  Her 
current symptoms were discussed.  Therefore, the examinations 
in this case are adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
found no basis for drawing a distinction between initial 
ratings and increased rating claims for applying staged 
ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a 
material change in the disability level and a uniform rating 
is warranted.

With regard to the claim of a higher rating for depressive 
disorder, the Board finds that some discussion of Fenderson 
v. West, 12 Vet. App 119 (1999) is warranted.  In that case, 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Bilateral Shin Splints

In a March 2002 rating decision, service connection was 
granted for bilateral shin splints and a non-compensable 
rating was assigned for each shin under Diagnostic Code 5299-
5262, effective March 1994.  

In January 2003, correspondence was received from the Veteran 
in which she specifically requested an increased rating.  

In My 2003, the Veteran was afforded a VA examination.  The 
Veteran reported that she had pain and that her shins slowed 
her down.  She stated that she could not sleep without being 
awakened with pain.  In addition, she reported that she could 
not perform any prolonged driving without having shin pain.  
Physical examination revealed that the Veteran did not appear 
to be in any acute distress.  She ambulated into the 
examination room without the use of any kind of mechanical 
aid.  She indicated that her pain that day was a 7 on a scale 
of zero to 10 with 10 being worse.  

Inspection of the shins revealed that they were equal in size 
and consistence.  There was no evidence of muscle wasting, 
muscle atrophy, muscle rigidity, or muscle spasm.  Palpation 
revealed no tenderness to deep palpation.  Bone scan with 
anterior/posterior whole body views and with spot reviews of 
the lower extremities revealed increase tracer activity 
diffusely in both glenohumeral joints in the areas of the 
medial and lateral condyle of the right femur, in the right 
knee joint itself and in the area of the fibula, bilaterally.  
There was increased activity diffusely noted in the right 
ankle.  The examiner stated that no evidence of shin splits 
was identified.  Rather, there were degenerative of post-
traumatic (stress) changes.  The diagnosis was history of 
bilateral shin splints, resolved.  

In September 2005, the Veteran was afforded a VA joints 
examination.  The claims file was reviewed. The Veteran 
reported that she lost about 2 days per month due to her 
medical issues and was participating in vocational 
rehabilitation.  She stated that she had a limited ability to 
stand.  It was noted that the Veteran used a cane and wore 
knee and ankle braces.  The Veteran was diagnosed as having 
bilateral patellofemoral syndrome of the knees; bilateral 
ankle strain; and bilateral shin splints.  With regard to the 
shin splints, the examiner did not indicate any specific 
objective findings as being related to the shin splints.  

Thereafter, the Veteran was granted service connection for 
bilateral knee and ankle disabilities and was assigned 
separate ratings (10 percent for each knee and for each 
ankle) for those disabilities.  

In August 2008, the Veteran was afforded a VA joints 
examination.  The claims file was reviewed.  The examiner 
indicated that the Veteran did not have leg length 
discrepancy.  She was wearing braces for the lower 
extremities to help her protect herself from shin splints.  
There was no warmth or erythema in the bilateral anterior 
tibial border, although there was diffuse tenderness in these 
areas.  The diagnoses were moderate to moderately severe shin 
splints.  The explanation for the characterization of 
"moderate to moderately severe" was not provided, although 
the objective findings had been primarily negative.  

The Veteran's shin splints have been rated under Diagnostic 
Code 5262, which rates impairment of the tibia and fibula.  
See 38 C.F.R. § 4.71a.  Impairment of the tibia and fibula 
manifested by nonunion, with loose motion and requiring a 
brace, warrants a 40 percent evaluation.  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  Malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent evaluation.  Malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
evaluation.  Id.

A review of the evidence shows that there are no current 
objective findings specific to service-connected shin 
splints, other than tenderness.  The Board is mindful of the 
characterization made by the August 2008 examination that the 
Veteran wore braces to her August 1008 examination and the 
examiner indicated that she had "moderate to moderately 
severe shin splints;" however, there were no corresponding 
positive objective findings on examination other than the 
findings of tenderness.  Further, the prior examinations 
essentially indicated that there were no residuals of the 
inservice shin splints; rather, they had resolved.  The Board 
finds that the physical findings on the cumulative 
examinations are more probative than the fact that the 
Veteran herself determined that braces were necessary and 
than the listed impression by the August 2008 examination.  
On the examinations, a full inspection of the legs was 
performed and the lower extremities were manipulated.  There 
were no findings of malunion.  

In addition, the Veteran has bilateral knee and bilateral 
ankle disabilities.  They have each been rated as 10 percent 
disabling.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).  

The overall combined rating for the bilateral knee and 
bilateral ankle disabilities is 20 percent per side, or an 
overall 30 percent.  See 38 C.F.R. § 4.25.  The Veteran does 
not have marked impairment on either the right or left side.  
As such, even if any current knee and ankle disability was 
rated under Diagnostic Code 5262, rather than the current 
separate ratings, each side would warrant no more than a 20 
percent rating based on the physical findings, particularly 
range of motion findings.  See, for example, September 2005 
VA joints examination.  That is the same outcome as the 
currently assigned ratings for separate knee and ankle 
disabilities.  However, the more appropriate manner of rating 
the bilateral ankle, knee, and shin splint disabilities is to 
assign the separate ratings, as the RO has done.  

As reflected in the documentary records, the knee and ankle 
disabilities have been determined to be directly related to 
service and not part and parcel of the shin splints 
disability.  Thus, it would not be appropriate to change the 
diagnostic codes nor is that action warranted.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology and any change in Diagnostic 
Code by VA must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Since there are no manifestations of the bilateral shin 
splints beyond tenderness, including malunion of the tibia or 
fibula, a compensable rating for the left or right side is 
not warranted.  




Bilateral Pes Planus

In a November 1994 rating decision, service connection for 
bilateral pes planus was granted and a non-compensable rating 
was assigned under Diagnostic Code 5276, effective March 
1994.  September 1999 and April 2002 rating decision 
confirmed and continued the non-compensable rating.  

In January 2003, correspondence was received from the Veteran 
in which she specifically requested an increased rating.  
Thereafter, medical records were received.  

In June 2002, the Veteran received treatment from a VA 
podiatry clinic.  The Veteran reported that she had been 
using orthotics with pain in the arch.  She felt that the 
arch supports had lost their ability to support the medial 
aspect.  On examination, vascular pulses were palpable.  Skin 
color, temperature, and turgor were within normal limits.  
Neurologically, sensation was intact.  Musculoskeletal 
evaluation revealed that the foot (not specific to which 
foot) was pronated with the medial arch lowering.  There was 
pain on palpation along the medial arch.  The impression was 
plantar fasciitis secondary to overpronation.  The Veteran's 
orthotics were adjusted and new orthotic were ordered.  
November 2002 treatment findings were consistent with the 
June 2002 findings.  

In May 2003, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that she had flare-ups.  She 
stated that when she stood or walked for prolonged periods, 
she had severe pain which lasted up to 24 hours and caused 80 
to 90 percent lost function of the feet.  She related that 
her feet disorder "slowed" her down at work and prevented 
her from reaching maximum achievement at work.  

Examination of the feet revealed that they appeared equal in 
size and consistency.  There was no evidence of muscle 
atrophy. Muscle spasm, or muscle wasting.  Palpation of the 
right foot and left foot revealed a mild tenderness in the 
arches.  Using a goniometer, range of motion was evaluated.  
Flexion was accomplished from zero to 50 degrees with a 
maximum to 20 degrees; extension was accomplished from zero 
to 30 degrees with a maximum of 45 degrees.  Inversion was 
from zero to 15 degrees with a maximum of 30 degrees, and 
eversion was from zero to 10 degrees with a maximum of 20 
degrees.  The measurements were bilateral.  The examiner 
indicated that with the Veteran standing with no shoes and 
the examiner looking at the feet from the posterior side, the 
Achilles tendon ligaments were able to be corrected with 
manipulation and rate minor amounts of pain.  The Veteran had 
flatfoot with weight bearing that resolved with non-weight 
bearing.  There was no evidence of hallux valgus.  X-rays 
were negative.  The impression was bilateral pes planus.  
Bilateral plantar fasciitis was also present.  

VA podiatry treatment records revealed that in October 2003, 
the Veteran complained of bilateral feet and ankle pain.  On 
examination, there was moderate discomfort with palpation of 
all joints in the feet and ankles.  There was no pain or 
crepitus with passive range of motion of both ankles, feet, 
or toes.  The joints were very flexible.  The arches 
collapsed appropriately with weight bearing.  Skin was 
intact.  Pulses were 2+ and there was normal sensory 
perception.  There was no swelling or discoloration.  The 
diagnosis was degenerative joint disease.  Thereafter, the 
Veteran continued to complain of feet pain.  In June 2005, it 
was noted that there was moderate discomfort with palpation 
of the feet.  

In September 2005, the Veteran was afforded a VA feet 
examination.  The Veteran's history was reviewed.  Physical 
examination of the toes revealed no abnormalities; however, 
there was flattening of the plantar arches and with the 
central portion of the plantar aspect, there was tenderness.  
There was no edema.  The Veteran was unable to stand on her 
toes and heels or do squatting.  The weight bearing and non-
weight bearing alignment of the Achilles tendon was normal 
and there were no other abnormalities.  The diagnosis was 
bilateral pes planus. 

In April 2006, lay evidence was received from the Veteran's 
spouse and friend who indicated that the Veteran had painful 
and weak feet which also caused problems with weight bearing 
and walking.  

In September 2006, the Veteran was afforded another VA feet 
examination.  The Veteran reported that she had constant pain 
in her feet which she described as aching in nature.  She 
also stated that she had burning and stiffness 6 out of 7 
days of the week.  The examiner reported that there were no 
acute flare-ups which were incapacitating or which required 
crutches, a wheelchair, or non-weight bearing in the past 12 
months.  She did not require crutches, braces, or corrective 
shoes.  However, she had a multitude of shoe inserts that 
were of varying intensity depending on her foot pain.  The 
examiner stated that the Veteran worked for the past office 
and had pain with prolonged standing of more than 6-7 hours.  
Over the past year, the Veteran had to call in sick 4 times 
per month, for foot pain (remaining on leave for 1 day).  

Physical examination of the right foot revealed that it 
appeared normal with no heat, redness, or swelling.  She had 
mild tenderness to deep palpation along the instep.  There 
were no ulcerations or ischemic pains.  Examination of the 
left foot revealed that it was normal in appearance without 
heat, redness, or swelling.  She also had some mild 
tenderness along the instep of that foot.  Examination of 
both lower extremities revealed no atrophy of the calf 
muscles above the legs to signify chronic disuse.  She 
exhibited full range of motion of the ankles and the motion 
was not painful.  There were no additional limitations with 
repetition of movement during the physical examination that 
was related to pain, fatigue, incoordination, weakness, or 
lack of endurance.  She exhibited no gait or functional 
limitations on standing and walking.  There were no 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  There were no skin 
or vascular changes.  She was able to walk on her toes and 
feels and was also able to squat without discomfort.  On 
weight bearing, the Achilles tendon was 2 degrees in valgus.  
After weight bearing, there were zero degrees bilaterally.  
However, the Achilles tendon could be manipulated without 
pain.  There were 2 degrees of valgus that could be corrected 
by manipulation, bilaterally.  The midfoot collapsed and 
forefoot abductus was correctable by manipulation.  Bone scan 
and x-rays were reviewed and confirmed bilateral pes planus.  

In a November 2007 rating decision, the RO increased the 
disability rating for bilateral pes planus to 10 percent 
effective June 2002, for the duration of the appeal period.  

In August 2008, the Veteran was afforded a VA feet 
examination.  The claims file was reviewed.  With regard to 
pain, the Veteran reported that it was at a level of 8-10 on 
a scale of 1-10 with 10 being worse.  Stiffness and fatigue 
were present, but there was no swelling.  Rest improved the 
pain, but standing and walking were aggravating factors.  The 
Veteran used pain medication and topical cream for relief.  
The Veteran reported that her feet would flare-up with 
continued ambulation which caused functional impairment.  In 
the past 6 months, she had missed 10-12 days of work at the 
post office.  She was self-sufficient with day to day 
activities.  The Veteran used shoe inserts.  She was able to 
ambulate a 1/2 mile and her standing tolerance was 15-30 
minutes.  Physical examination revealed no abnormality of the 
toes.  There was no edema, but there was tenderness of the 
medial aspect in the medial plantar arches and the central 
portion of the plantar aspect of both feet.  Her gait was 
antalgic and assisted by the shoe inserts.  There were no 
unusual calluses.  Also, there was no skin or vascular 
changes.  Weightbearing and non-weight bearing malalignment 
was mild.  The Achilles tendon malalignment could not be 
corrected by manipulation.  There was no valgus, forefoot, or 
midfoot malalignment.  There was no active motion in the 
metatarsophalangeal joint of the great toe.  X-rays were 
reviewed.  The diagnosis was moderate to moderately severe 
bilateral pes planus.  

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5281 and 5282, while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  Still, other disabilities are 
given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278. 

Under Diagnostic Code 5276 (acquired flatfoot), a 10 percent 
rating is assignable for moderate involvement, whether 
unilateral or bilateral, with objective evidence of weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet.  A 30 percent evaluation is assignable for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

A review of the VA examinations, podiatry and outpatient 
reports, as well as lay evidence, shows that the level of 
severity of the Veteran's pes planus more nearly approximates 
the 10 percent rating, which is already in effect.  The 
Veteran has current subjective symptoms, such as pain and 
tenderness as well as objective findings of mild 
weightbearing malalignment; however, the Veteran does not 
have ulcerations, callosities, vascular changes, breakdown, 
unusual shoe wear pattern, heat, redness, or swelling/edema, 
atrophy of calf muscles, or marked deformity.  Therefore, 
while the Board finds that the lay evidence is competent in 
its indication of pain and problems with walking, the 
objective findings show that in applying the rating criteria, 
the physical findings are more consistent with the criteria 
for a 10 percent, but not a 30 percent rating as his 
disability level does not reach the severe criteria.  As 
such, a rating in excess of 10 percent for bilateral pes 
planus is not warranted.



Depressive Disorder

In a July 2006 rating decision, service connection was 
granted for a depressive disorder and a 30 percent rating was 
assigned effective March 2006, under Diagnostic Code 9434.  

The Veteran has participated in VA group therapy which 
focused on anger, depression, and resentment as well as life 
stressors.  In May 2006, the Veteran's treating VA 
psychologist indicated that the Veteran had depression which 
was related to service.  

In July 2006, she was afforded a VA examination.  At that 
time, it was noted that the Veteran attended weekly group 
therapy and was also treated by a psychiatrist for her mental 
health issues.  She was taking Prozac which had provided some 
improvement in her irritability.  She described having 
distrust in others; being irritable and hypervigilant; and 
feeling depressed, hopeless, and helpless.  On mental status 
examination, she did not exhibit any looseness of thought 
process or communication nor did she exhibit delusions or 
hallucinatory behavior.  She did not have suicidal or 
homicidal thoughts, ideations, plans, or intent.  She was 
alert and oriented times three.  Her memory for recent and 
remote events was fair, but her recall was total.  Her 
ability to abstract was also fair.  Her affect was 
appropriate, her mood was dysphoric, and she was not 
psychotic.  The examiner stated that the Veteran exhibited 
depressive symptoms most likely aggravated by her physical 
conditions.  The diagnosis was mood disorder due to medical 
conditions and depressions.  Her global assessment of 
functioning (GAF) was 55.  The examiner indicated that the 
Veteran exhibited significant occupations and social 
impairment as the result of her various medical conditions 
and consequent depression.  The examiner opined that the 
depression was related to her service-connected knee 
disorder.  

In September 2006, it was noted that Prozac was keeping the 
Veteran's depressive symptoms under good control.  Her mood 
was overall euthymic, concentration was good and, energy 
level was appropriate.  She reported having some problems 
sleeping.  She continued her group therapy.  

That same month, her treating psychologist indicated that she 
was required to be off work intermittently or on a reduced 
schedule for 2-5 days per depressive episode.  

In March 2007, she related that she had been under a lot of 
stress and had been working the night shift.  Her mood was 
anxious, but she was cognitively intact and psychotic 
symptoms were not reported.  In September 2007, it was noted 
that the Veteran had stopped taking Prozac for 3 months and 
experienced a downward drift ion her mood, her interest 
level, and her concentration.  She was resuming use of 
Prozac.  

In June 2008, the Veteran was afforded a VA examination.  At 
that time, it was noted that the Veteran had never been 
hospitalized for a mental health issue.  She was in 
individual and group therapy, each occurring once per week.  
She was also taking prescribed medication.  The Veteran 
related that she was depressed every day, but some days were 
worse than other days.  Over the past 6 months, she reported 
that she had missed approximately 12 days of work.  Mental 
status examination revealed that the Veteran looked her age 
and was dressed casually.  She talked freely and without 
hesitation.  Her tone was soft and her rate of speech was 
unremarkable.  She made appropriate eye contact.  When she 
spoke of her marriage, she started to cry.  She denied having 
suicidal or homicidal ideation, plans, or intent.  She 
reported a history of passive suicidal ideations.  She denied 
having any auditory or visual hallucinations.  She did not 
appear to be responding to any internal stimuli.  She did not 
have any impairment of thought processes or communication; 
delusions; or inappropriate behavior.  She was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  She was oriented times three.  She had some 
memory loss for short and long term memory.  There were no 
obsessive or ritualistic behaviors that interfered with her 
routine activities.  Her rate and flow of speech was not 
irrelevant, illogical, or obscure.  She did not exhibit any 
panic attacks.  She indicated that her depression was a 7 on 
a scale from 1 to 10 with 10 being worse.  She indicated that 
she had anxiety and ate and bit her nails in response.  She 
did not have impaired impulse control.  She stated that she 
slept 3-4 hours in a 24 hour period.  She reported that she 
took sleep medication.  She denied alcohol or drug use as 
well as manic behavior.  The examiner indicated that the 
Veteran was able to continue handling her financial affairs.  
The diagnosis was Major Depression, current, moderate and an 
anxiety disorder, not otherwise specified (NOS).  The GAF was 
55.  The examiner opined that the Veteran's current mental 
health issue caused reduced reliability and productivity.  
When she was depressed, she would have sleep problems, low 
energy, cry, and isolate.  It was suggested that she continue 
therapy.  

In a June 2008 letter, the Veteran's therapist indicated that 
he Veteran had consistently reported a history of struggling 
with depression due to her service-connected disabilities.  
She used appropriate help for her condition, but it was 
chronic and worsened due to her levels of chronic pain and 
life stressors.  Her depression was interfering with her 
work, social, and family functioning.  In January 2009, this 
therapist stated that the Veteran had a two day 
incapacitating episode due to chronic pain and depression.  
It was also noted that the Veteran may require some personal 
hygiene assistance due to pain and medication issues.  The 
Veteran's husband confirmed that statements.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

In sum, the Veteran's GAF scores reflected moderate 
impairment.  The Veteran's depressive disorder has been 
evaluated under the general rating formula for mental 
disorders which governs ratings for Diagnostic Code 9434.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran has been assigned a 30 percent rating for 
depressive disorder.  The Veteran meets the criteria for a 50 
percent rating.  

A 50 percent rating is warranted because the Veteran's 
depressive disorder has been productive of occupational and 
social impairment with reduced reliability and productivity.

The Veteran has some memory impairment.  Otherwise, she does 
not have many of the criteria listed for a 50 percent rating.  
However, her primary dominant symptom involves her depression 
and her flare-ups of depressive episodes cause occupational 
and social impairment with reduced reliability and 
productivity.  On the recent VA examination, after performing 
a mental status examination and evaluating current positive 
symptoms, the examiner opined that the Veteran's current 
mental health issue caused reduced reliability and 
productivity.  The examiner noted that when the Veteran was 
depressed, she essentially had increased symptoms and that 
she needed to continue her personal and group therapy 
sessions.  In addition, her therapist submitted information 
in which the therapist indicated that the Veteran had 
incapacitating episodes due to her significant depressive 
disorder.  Her depression was interfering with her work, 
social, and family functioning.  Her husband confirmed that 
she required assistance with her daily necessary activities 
during these times.  In addition, the Veteran testified at 
her personal hearing that she has been having daily panic 
attacks and is withdrawn.  These problems are consistent with 
the 50 percent rating.  In addition, her GAF score reflecting 
moderate symptoms is within the same general range of 
severity.  

However, a 70 percent rating is not warranted.  The Veteran 
does not have suicidal or homicidal ideation.  She does not 
engage in obsessional rituals.  The Veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  The 
Veteran is able to adequately communicate her thoughts and 
her rate of speaking is normal.  While the Veteran has 
reported having some panic attacks, they are not near-
continuous.  She is able to leave her home and has been able 
to maintains employment.  As noted, the Veteran has 
depression; however, it is not to the extent that she is 
unable to function.  She does not have impaired impulse 
control.  Also, she does not exhibit any violent behavior.  
There is no evidence of spatial disorientation.  The Veteran 
does not have neglect of personal appearance and hygiene.  On 
examination, she appeared clean and appropriately dressed.  
The Board recognizes that her husband occasionally assists 
her, but she recognizes the need for an appropriate 
appearance.  

The Veteran has some difficulty adapting to work and in 
social situations.  She has reported being more withdrawn; 
however difficulty in establishing and maintaining effective 
work and social relationships is contemplated within a 50 
percent rating.  She is not unable to maintain a 
relationship.  She is he married, attends group therapy, and 
has been able to function in a work environment.  
Accordingly, the Board concludes that while a 50 percent 
rating is warranted, the criteria for a 70 percent rating is 
not met.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating for bilateral shin splints (each side) and for a 
rating in excess of 10 percent for bilateral pes planus.  
However, the evidence supports a 50 percent rating for 
depressive disorder.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for her disability.  
Indeed, it does not appear from the record that she has been 
hospitalized.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The Veteran has reported losing time from 
work, however, it is not to the extent of reaching the level 
of marked interference nor is there evidence of any 
disciplinary actions.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

A compensable rating for left shin splints is denied.  

A compensable rating for right shin splints is denied.  

A rating in excess of 10 percent for bilateral pes planus is 
denied.  

A 50 percent rating for depressive disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


